DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Declaration Under 37 C.F.R § 1.130(a)
The declaration filed on 08/25/2022 and signed by Max Shulaker pursuant to 37 C.F.R. 130(a) is effective to except the article by Shulaker, et al. entitled “Three-dimensional integration of nanotechnologies for computing and data storage on a single chip”, Nature, Vol. 547, pp. 74-78, 6 July 2017, as prior art under 35 U.S.C. 102(b)(1).  Accordingly, the rejection is withdrawn.

Allowable Subject Matter
Claims 1-7, 9, 15-22, 24, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with Applicant that (1) “no disclosure or suggestion in Khamis that the sensors 1404a and logic 1404b are disposed on the same substrate as claimed, have an intervening memory layer as claimed, or even coupled directly or indirectly in any manner” (Remarks: p. 8), and that (2) “there is no disclosure or suggestion in Khamis that the layers of the sensor would be organized as claimed, formed on the same substrate as claimed, or connected as claimed” (Remarks: p. 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(1) The title of the invention is not descriptive.  A new title has been provided that is clearly indicative of the invention to which the claims are directed. 
Change the title to the following:
MONOLITHIC 3D INTEGRATED CIRCUIT FOR GAS SENSING AND METHOD OF MAKING AND SYSTEM USING

(2) Claim 15 is amended only for internal consistency and does not substantively change the claim.  In this regard, claims 9-12 of claim 15 are amended to be consistent with lines 3 and 4.
Replace lines 9-12 of claim 15 with the following:
forming inter-layer vias (ILVs) to couple the CNFETs of the sensing layer to the memory elements of the memory layer, to store for parallelized transmission and storage of data generated by the CNFETs in the memory elements;

(3) In claim 19, line 1, before “functionalizing”, insert “the” to provide proper antecedent basis and for clarity.

(4) In claim 20, line 1, before “functionalizing”, insert “the” to provide proper antecedent basis and for clarity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814